Case 1:21-cr-00223-CCC Document1 Filed 08/04/21 Page 1 of 7

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

 

UNITED STATES OF AMERICA ) CR. NO. 1:21-CR- “CUS.
)
v. ) GWUDGE Conn )
)
SHANE LOPEZ, ) (Electronically Filed)
Defendant. )
FILE
INDICTMENT HARRISBING. PA
| AUG 04 2021
THE GRAND JURY CHARGES: Per AAD
COUNT 1 Deputy Clerk

(Distribution and Receipt of Images Containing
the Sexual Exploitation of a Child)

Between on or about August 27, 2020 and on or about October 13,
2020, in Dauphin County, within the Middle District of Pennsylvania,
the defendant,

SHANE LOPEZ,
knowingly distributed and received child pornography, as defined in
Title 18, United States Code, Section 2256(8)(A), using any means and
facility of interstate and foreign commerce, including by computer and
cellular telephone.

All in violation of Title 18, United States Code, Section

2252,A(a)(2) and (b)(1).
Case 1:21-cr-00223-CCC Document1 Filed 08/04/21 Page 2 of 7

THE GRAND JURY FURTHER CHARGES:
COUNT 2
(Possession of Images Containing
the Sexual Exploitation Children)

Between on or about August 27, 2020 and on or about October 13,
2020, in Dauphin County, within the Middle District of Pennsylvania,
the defendant,

SHANE LOPEZ,
did knowingly possess child pornography, involving a prepubescent
minor who had not attained 12 years of age, as defined in Title 18,
United States Code, Section 2256(8)(A), which had been shipped and
transported in and affecting interstate and foreign commerce, and that
was produced using materials that had been mailed, shipped and
transported in and affecting interstate and foreign commerce, by any
means, including by computer and cellular telephone.

All in violation of Title 18, United States Code, Section

2252A(a)(5)(B).

 
Case 1:21-cr-00223-CCC Document1 Filed 08/04/21 Page 3 of 7

- THE GRAND JURY FURTHER CHARGES:

COUNT 3
(Sexual Exploitation of a Child)

\

On or about May 20, 2021, in Schuylkill County, within the

Middle District of Pennsylvania, the defendant,
SHANE LOPEZ,

did employ, use, persuade, induce, entice, and coerce a minor, L.H., to
engage in sexually explicit conduct for the purpose of producing a visual
depiction of such conduct using materials that have been mailed,
shipped, and transported in and affecting interstate and foreign
commerce.

All in violation of Title 18, United States Code, Section 2251(a).

 
Case 1:21-cr-00223-CCC Document1 Filed 08/04/21 Page 4 of 7

THE GRAND JURY FURTHER CHARGES:
COUNT 4
(Possession of Images Containing
the Sexual Exploitation Children)
On or about May 20, 2021, in Schuylkill County, within the
Middle District of Pennsylvania, the defendant,
SHANE LOPEZ,
did knowingly possess child pornography, involving a prepubescent
minor who had not attained 12 years of age, as defined in Title 18,
United States Code, Section 2256(8)(A), which had been shipped and
transported in and affecting interstate and foreign commerce, and that
was produced using materials that had been mailed, shipped and
transported in and affecting interstate and foreign commerce, by any
means, including by computer and cellular telephone.
All in violation of Title 18, United States Code, Section

2252A(a)(5)(B).
Case 1:21-cr-00223-CCC Document1 Filed 08/04/21 Page 5 of 7

 

NOTICE OF FORFEITURE

The allegations contained in Counts 1 through 4 of this
Indictment are hereby re-alleged and incorporated by reference for the
purpose of alleging forfeiture pursuant to Title 18, United States Code,
Section 2253.

Upon conviction of any offense in violation of Title 18, United
States Code, Sections 2252A(a)(2), (b)(1), and (a)(5)(B), and Title 18,
United States Code, Section 2251(a), the defendant,

SHANE LOPEZ,
shall forfeit to the United States:

a. any visual depiction described in 18 U.S.C. §§ 2251,
2251A, or 2252, 2252A, 2252B or 2260, or any book,
magazine, periodical, film, videotape, or other
matter which contains any such visual depiction,
which was produced, transported, mailed, shipped or
received in violation of Title 18, United States Code,
Chapter 110;

b. any property, real or personal, constituting or
traceable to gross profits or other proceeds obtained
from such offenses; and

c. any property, real or personal, used or intended to
be used to commit or to promote the commission of
such offenses, or any property traceable to such
property. .

 
Case 1:21-cr-00223-CCC Document1 Filed 08/04/21 Page 6 of 7

The property to be forfeited to the United States includes, but is
not limited to the following:
a. Samsung Galaxy Note 8, SM-N950U,
IMEL 351823091893909.
If any of the above-described forfeitable property, as a result of
any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or deposited with,
a third party;

c. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which
cannot be divided without difficulty;

the United States shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p).
Case 1:21-cr-00223-CCC Document1 Filed 08/04/21 Page 7 of 7

All pursuant to Title 18, United States Code, Section 2253.

     

A TRUE BILL fi

   

Grand Jury

‘Foreperson,

BRUCE D. BRANDLER
ACTING UNITED STATES ATTORNEY

Lei Date ly) a]

SCOTT R. FORD
ASSISTANT U.S. ATTORNEY
